Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 was filed before the mailing date of the Non-final rejection on 3/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201a, S12, S14, and S16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ A PLURALITY OF LEADS HAVING A TWO STAGE RECESS ”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102b as being clearly anticipated by Makino (US 2016/0254214).
 	With respect to Claims 1 and 7, Makino teaches a lead (LD) and a semiconductor device (CHP) connected to the lead via a connection member (BW).  An encapsulating resin (MR) covering a portion of the lead (LF), the connection member (BW), and the semiconductor device (CHP).  A frame body (LF) and a plurality of leads (LD) 
 	With respect to Claim 2, Makino teaches wherein a depth of the first recess from the one surfaces of the leads is larger than a predetermined value determined according to a thickness of the leads, and a depth of the second recess from the one surfaces of the leads is smaller than the predetermined value (see Figs. 5, 10, 11, and 37).
 	With respect to Claim 3, Makino teaches wherein the recess includes a pair of the first recesses, and the paired first recesses are arranged separately from each other within a range having at least the frame body therebetween in the one surfaces of the leads (see Figs. 5, 10, 11, and 37).
 	With respect to Claim 4, Makino teaches wherein the first recess is disposed continuously in a longitudinal direction of the leads across the frame body in the one surfaces of the leads (see Figs. 5, 10, 11, and 37).
 	With respect to Claim 5, Makino teaches wherein the frame body has a surface formed at a lower position in a thickness direction of the leads than the one surfaces of the leads, and the bottom surface of the second recess is located flush with the surface of the frame body (see Figs. 5, 10, 11, and 37).
 	With respect to Claims 6 and 9, Makino teaches a die pad (DP) for mounting a semiconductor device thereon (see Figs. 5, 10, 11, and 37).
 	With respect to Claim 8, Makino teaches wherein the first recess and the second recess are open at the side surface of the lead exposed from the encapsulating resin  (see Figs. 5, 10, 11, and 37).
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
8.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hitp://pair- dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.

















AC/March 13, 2022						 /Alonzo Chambliss/										 Primary Examiner, Art Unit 2897